Title: From George Washington to William Savage, 27 May 1767
From: Washington, George
To: Savage, William



Sir
Mount Vernon 27th May 1767

The Security, and manner of giving it, propos’d in yours of the 25th will be perfectly satisfactory to me, if any Inconvenience attends the other method of doing it; but as Colo. Fairfax is equally concernd, and from home, I woud choose to answer for myself only; perswaded nevertheless, that it will be agreeable to him also to give you as little trouble as possible on this head: In the meantime, and in his ⟨absence⟩, let me desire that this matter may ⟨not interfere⟩ with any other business you may ⟨have⟩ on hand, or give cause for uneasiness. ⟨Mutilated none⟩ to me, & I dare venture to say the same for Colo. Fairfax.
I was in hopes before this to have receivd money from Messrs Carlyle & Adam & therewith dischargd my Bond to the late Revd Mr Green—they have hitherto disappointed me—but having Mr Adam’s promise to see you in a few days for this purpose, I hope he will fulfill it in paying the money. I am Sir Yr Most Hble Servt

G. Washington

